           Case 5:20-cv-03613-SVK Document 58 Filed 02/24/21 Page 1 of 1



1
2                           UNITED STATES DISTRICT COURT
3                         NORTHERN DISTRICT OF CALIFORNIA

4
5     APERTURE NET LLC,                               Case No. 5:20-CV-03613-SVK

6                   Plaintiff,                         [PROPOSED] ORDER
      v.                                               DISMISSING CASE WITH
7                                                      PREJUDICE
8     OPENGEAR, INC. ET. AL.,
9
                    Defendant.
10
11          This matter is before the Court on the parties’ stipulation to voluntarily dismiss
12
     with prejudice. Being so advised, the Court hereby finds that the request should be
13
14   GRANTED. It is, therefore,

15           ORDERED that this matter be dismissed with prejudice.
16
                    SO ORDERED.
17
18
             Dated: February 24, 2021                 ________________________
19
                                                      Susan van Keulen
20                                                    United States Magistrate Judge
21
22
23
24
25
26
27
28   Case No. 5:20-CV-03613-SVK                 -1-
